Citation Nr: 0000056	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether appellant's dependency and indemnity compensation 
(DIC) benefits were properly terminated.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughter.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

Evidence in the claims file verifies that the veteran served 
on active duty from February 1943 to January 1952 and from 
January 1958 to January 1967.  The total number of years of 
active service indicates an additional period of active 
service but active service during the period from January 
1952 to January 1958 is unverified.  The veteran died in 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that appellant's conduct 
in signing a certain form on March 14, 1995, had raised an 
"inference or presumption" that she had remarried thereby 
barring her continued receipt of VA dependency and indemnity 
compensation (DIC) as the surviving spouse of the veteran.  
See 38 C.F.R. § 3.55(a)(4) (1998).

A hearing was held on September 18, 1997, in Atlanta, 
Georgia, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who is 
rendering the determination in this case.

The Board denied reinstatement of the appellant's DIC 
benefits in a June 1998 decision.  The appellant appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in a June 1999 order, the Court granted a Joint 
Motion of the parties for remand of the case to the Board.
FINDINGS OF FACT

1.  The appellant was in receipt of VA DIC benefits since the 
late 1970s when her husband, a veteran (the "first" 
veteran), died.

2.  After the "first" veteran's death, the appellant lived 
with another person of the opposite sex who was also a 
veteran (the "second" veteran).

3.  On March 14, 1995, the appellant signed a VA Form 
29-4125, Claim for One Sum Payment - Government Life 
Insurance, which named her as the beneficiary of the 
"second" veteran's government life insurance policy and 
which designated her relationship to the insured as "common 
law wife".

4.  Other than holding herself out to be the common law wife 
of the second veteran by signing the VA Form 29-4125, Claim 
for One Sum Payment - Government Life Insurance, which 
designated her as such, there is no other evidence that the 
appellant ever held herself out openly to the public to be 
the spouse of a person other than the "first" veteran.

5.  There is evidence of record showing that persons in the 
community thought the appellant was only a friend and 
companion of the "second" veteran and not his "wife" or 
"common law wife".


CONCLUSION OF LAW

The evidence of record is insufficient to conclude that the 
appellant held herself out openly to the public to be the 
spouse of a person other than the "first" veteran, and 
therefore, her DIC benefits should be reinstated.  
38 U.S.C.A. § 103 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.50(b)(2) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran died in November 1977, and the RO, in a January 
1978 rating decision, granted service connection for the 
veteran's cause of death, thereby entitling the appellant, 
widow of the veteran, to VA DIC benefits as the surviving 
spouse of the veteran.  The Board notes that a March 1995 VA 
Form 119, Report of Contact, which is in the claims file 
provides in pertinent part,

T[elephone call] on 3-13-95 requesting 
information about how to file [National 
Service Life Insurance] Insurance.  
T[elephone call] from daughter of [the 
appellant].  Daughter states father died.  
Mother needs to file insurance 
claim. . . .  Daughter said Mother did 
not qualify for Retirement/CAO services 
since marriage was only common-law.  I 
explained that the Mother may still 
qualify for VA Benefits as the common-law 
wife.  Daughter states Mother was not 
interested in apply[ing] because she 
already receives VA DIC as the widow of 
another veteran.

O[ffice visit] on 3-14-95 [the appellant] 
states she receives DIC as the widow of 
[the veteran].  Widow produced form 29-
336 dated 8-14-89 completed by [another 
veteran] reporting to [National Service 
Life Insurance] that [the appellant] was 
his common-law wife.

Also in the claims file is a VA Form 29-4125, Claim for One 
Sum Payment - Government Life Insurance, signed by the 
appellant on March 14, 1995.  The form names the appellant as 
beneficiary of another veteran's government life insurance 
policy and, under a block on the form for designating the 
"relationship to insured", the words "common law wife" 
were written in.

In August 1995, the VA conducted a field examination to 
investigate the relationship that existed between appellant 
and the second veteran.  In the field examination report, the 
field examiner's recommendations were as follows:

Evidence found indicates that the widow 
did not hold herself out to be the 
common-law wife of [the second veteran] 
until he died.  Records clearly show that 
she separated herself in all financial 
transactions, public documents and other 
issues from [the second veteran].  It 
does appear that the deceased, [the 
second veteran], did represent her as his 
wife; however, there is no evidence to 
support that she represented herself as 
his wife while he was living.  However, 
the evidence does substantiate that at 
the time of his death she did hold 
herself out to be his widow in fact 
signing documents as the common-law 
wife. . . .

In the September 1995 administrative decision, the RO noted 
that there was no evidence of record to indicate that the 
widow held herself out to be the wife of another person prior 
to the death of the second veteran but concluded that the VA 
Form 29-4125, Claim for One Sum Payment - Government Life 
Insurance, signed by the appellant on March 14, 1995, 
indicated an inference of remarriage as of that date.

At the hearing conducted in September 1997, the appellant 
testified that she and the second veteran were friends and 
that she never held herself out to be his wife.  She also 
testified that the VA Form 29-4125 had been completed for her 
by another individual who was helping her with paperwork and 
that this individual instructed her to sign the form and that 
she signed it.  The appellant's daughter testified that, in 
the telephone conversation with the VA employee in March 
1995, she did not refer to the second veteran as her father 
but rather she was referring to the first veteran, who was 
her father and who had died nearly twenty years earlier, when 
she stated that her mother was receiving VA benefits from her 
father.  

The evidence of record also consists of letters and 
statements from persons in the community showing that they 
thought the appellant was only a friend and companion of the 
"second" veteran and not his "wife" or "common law 
wife".

Analysis.

The term "surviving spouse" means . . . 
a person of the opposite sex who was the 
spouse of a veteran at the time of the 
veteran's death, and who lived with the 
veteran continuously from the date of 
marriage to the date of the veteran's 
death (except where there was a 
separation which was due to the 
misconduct of, or procured by, the 
veteran without the fault of the spouse) 
and who has not remarried or (in the case 
not involving marriage) has not since the 
death of the veteran . . . lived with 
another person and held himself or 
herself out openly to the public to be 
the spouse of such other person.

38 U.S.C.A. § 101(3) (West 1991 & Supp. 1999).

Section 3.50 of title 38, Code of Federal Regulations, the 
implementing regulation, states,

(b)  Surviving spouse. . . . 
"[S]urviving spouse" means a person of 
the opposite sex whose marriage to the 
veteran meets the requirements of § 
3.1(j) and who was the spouse of the 
veteran at the time of the veteran's 
death and:

(1) Who lived with the veteran 
continuously from the date of marriage to 
the date of the veterans death except 
where there was a separation which was 
due to the misconduct of, or procured by, 
the veteran without the fault of the 
spouse; and

(2) Except as provided in § 3.55, has not 
remarried or has not since the death of 
the veteran and after September 19, 1962, 
lived with another person of the opposite 
sex and held himself or herself out 
openly to the public to be the spouse of 
such other person.

Section 3.1(j) of the regulations provides,

"Marriage means a marriage valid under 
the law of the place where the parties 
resided at the time of marriage, or the 
law of the place where the parties 
resided when the right to benefits 
accrued."

38 C.F.R. § 3.1(j) (1999). 

In this case, there is no dispute that the appellant met part 
of the definition of "surviving spouse" of the first 
veteran, namely, she is a person of the opposite sex whose 
marriage to the first veteran met the requirements of 
§ 3.1(j) and who was the spouse of the first veteran at the 
time of the first veteran's death and who lived with the 
first veteran continuously from the date of marriage to the 
date of the first veteran's death.

However, whether she also met the part of the definition of 
surviving spouse that required that she "has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held . . . herself out 
openly to the public to be the spouse of such other person" 
was called into question by a phone call received by the RO 
on March 14, 1995, and subsequently by a VA Form 29-4125, 
Claim for One Sum Payment - Government Life Insurance, which 
she signed which named her as the beneficiary of the 
"second" veteran's government life insurance policy and 
which designated her relationship to the insured as "common 
law wife".  It is not in dispute that the appellant "lived 
with another person of the opposite sex", i.e., the second 
veteran, but only whether she "held . . . herself out openly 
to the public to be the spouse of such other person."

In this regard, the Board notes that, other than holding 
herself out to be the common law wife of the second veteran 
by signing the VA Form 29-4125, Claim for One Sum Payment - 
Government Life Insurance, which designated her as such, 
there is no other evidence that the appellant ever held 
herself out openly to the public to be the spouse of a person 
other than the "first" veteran.  Although a newspaper 
article reporting the second veteran's death also referred to 
her as his wife, she later had the newspaper retract that 
statement and refer to her as his friend.  Similarly, the 
copy of the second veteran's death certificate that is in the 
claims file shows that at first the appellant was designated 
as his "wife" but that was crossed out and the word 
"friend" was typed in instead.  Moreover, there is evidence 
of record, namely, letters and statements from persons in the 
community showing that they thought the appellant was only a 
friend and companion of the "second" veteran and not his 
"wife" or "common law wife".

Accordingly, the Board concludes that the evidence of record 
is insufficient to conclude that the appellant held herself 
out openly to the public to be the spouse of a person other 
than the "first" veteran, and therefore, her DIC benefits 
should be reinstated.  38 U.S.C.A. § 103 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.50(b)(2) (1999).


ORDER

Reinstatement of appellant's VA dependency and indemnity 
compensation is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

